Motion Granted; Order filed July 15, 2014.




                                        In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00424-CV
                                  ____________

                IN THE INTEREST OF A.J.E.M-B., A CHILD


                   On Appeal from the 314th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2013-02991J

                                   ORDER

      The clerk’s record was filed June 11, 2014. Appellant R.M. requests
supplementation of the record. See Tex. R. App. P. 34.5(c). We GRANT the
motion and issue the following order:

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before July 28, 2014, containing the following documents:

      1. Appointment Order filed in the trial Court on June 23, 2014;
      2. Nunc Pro Tunc Order Appointing Appellate Counsel signed by the
      trial court on July 2, 2014; and
3. Appellant’s Request for Supplemental Clerk’s Record filed in the
trial court on July 11, 2014.


                         PER CURIAM